DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Status
	Applicant’s response dated 11/2/2021 has been received and reviewed.  The status of the claims is as follows:
	Claims 1-14 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.            Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-14 are directed to matching a requesting user with a multimodal service, which is considered a commercial interaction.  Commercial interactions fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that 
                Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-10 recite a method and at least one step.  Therefore, the claims are each directed to one of the four statutory categories of invention (process).
                Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth a process in which a user’s request for multimodal service is matched, in the following limitations:
obtaining a user's profile set that contains at least one transport & logistics service;
generating a network of user profiles by linking profiles via transport and logistics services,
receiying at least one query from the user to search for at least one multimodal service; 
searching for the at least one multimodal service, based on at least one query, among the network of user profiles 
determining at least one initial and at least one target users profile according to the user's at least one query: 
generating a multimodal user profile graph to at least one initial and target profile pair by defining a plurality of interlinked intermediate profiles, 

	The claim does recite additional limitations:
wherein the network of user-profiles are stored in one or more databases 
wherein defining the plurality of interlinked intermediate profiles comprises establishing links between objects in the one or more databases 
displaying, to the user on a graphical user interface at least one continuous multimodal graph profile link chain that starts from the initial profile and ends at the target profile, wherein the profile link chain represents the required at least one multimodal service.
These additional elements merely amount to the general application of the abstract idea to a technological environment (“wherein the network of user-profiles are stored in one or more databases”,” wherein defining the plurality of interlinked intermediate profiles comprises establishing links between objects in the one or more databases“”) and insignificant post solution activity (displaying).  The specification (see, e.g. paragraphs 153-161, 168, 204-211) makes clear, that when the invention is implemented with technology, such technology is existing, well known, and conventional.  Accordingly, the claims do not recite technology used to implement the invention that is specific or integral to the claim.
particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Communicating information (i.e., displaying) and storing and retrieving information from memory (i.e., database storage) have been 

Dependent claims 2-7, 9-11, and 14 merely embellish the abstract idea and do not confer eligibility on the claimed invention.  While claim 8 nominally recites a manner of technology for implemented profiles (DBMS), and claims 12 and 13 recites the information displayed in an interface, such recitations merely amount to the application of the abstract idea to a known, generic technology (i.e., “apply it”).  Accordingly, such recitations do not render the claims eligible.
           


Allowable Subject Matter
	Claims 1-14 are considered to be allowable over the prior art and would be allowed if amended to overcome the 35 USC 101 rejection above, without broadening their scope.

Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The claimed invention is directed towards an automated multimodal freight service development method. Independent claim 1 recites the novel features of generating a network of user profiles by linking profiles via transport and logistics services, wherein the network of user-profiles are stored in one or more databases, determining at least one initial and at least one target users profile according to the user's at least one query, generating a multimodal user profile graph to at least one initial and target profile pair by defining a plurality of interlinked intermediate profiles, wherein defining the plurality of interlinked intermediate profiles comprises establishing links between objects in the one or more databases.
The following reference has been identified as the most relevant prior art to the claimed invention(s). The prior art generally relates to multimodal transportation routing.  Bailey et al. (US 8332247 B1) is directed to a methods and systems for optimizing network travel costs, including generating graphs to model multi-modal transportation routes.  However, Bailey does not disclose or render obvious generating a network of user profiles by linking profiles via transport and logistics services, wherein the network of user-profiles are stored in one or more databases, determining at least one initial and at least one target users profile according to the user's at least one query, generating a multimodal user profile graph to at least one initial and target profile pair by defining a plurality of interlinked intermediate profiles, wherein defining the plurality of interlinked intermediate profiles comprises establishing links between objects in the one or more databases. Notably, Bailey (nor the general body of art) does not disclose or render obvious generation of a multimodal graph by defining a plurality of links between a plurality of profiles that are linked by transport and logistic services using a target profile pair, where the multimodal graph represents transport services.  Bailey and the general body of art is generally concerned with multimodal transport routes, rather than determination and establishment of profile linkage of the services that may utilize such routes.
The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Response to Arguments
	Applicant’s arguments with respect to the 35 USC 112 and prior art rejections have been fully considered, and are persuasive in light of the present amendments.  Accordingly, the rejections have been withdrawn.
	Applicant’s arguments with respect to the 35 USC 101 rejection have been fully considered, but they are not persuasive.  Applicant asserts that the claims set forth a specific technical solution for a multimodal freight service deployment. The Examiner disagrees and notes that the technological application of the claimed solution is merely recited in a generic manner, and is not specific as to the manner the technology is applied.  As an example, while the claims recite linking database objects, the claims are silent as to what manner of database objects are linked (e.g., what profile elements are linked), and the manner in which the those objects are linked (e.g., pointer, key etc.).  Accordingly, the Examiner asserts that the claims merely amount to a general application of technology to a commercial problem, and are ineligible.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bridgen et al. (US 20140188788 A1) discloses multi-modal journey planner, including determining service options between a starting point and a destination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625